Citation Nr: 0946569	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-13 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to March 
1979 and from December 1990 to June 1991.  Service in 
Southwest Asia is indicated by the evidence of record.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Veteran 
participated in a Central Office hearing with the undersigned 
in June 2006.  A transcript of that hearing has been 
associated with the claims folder.  

This matter was previously before the Board in March 2007.  
At that time, it was remanded to the RO via the Appeals 
Management Center (AMC) for additional development.  By a 
decision dated in June 2008, the Board denied the Veteran's 
claims for (1) service connection for chronic fatigue 
syndrome, as due to an undiagnosed illness; (2) service 
connection for joint and muscle pain, claimed as 
fibromyalgia; (3) service connection for IBS, as due to an 
undiagnosed illness; (4) reopening of a previously denied 
claim for service connection for a psychiatric disability, to 
include depression; (5) reopening of a previously denied 
claim for service connection for a skin rash or infection of 
the feet; and (6) reopening of a previously denied claim for 
service connection for headaches. 

The Veteran appealed the Board's June 2008 decision to the 
Court of Appeals for Veterans Claims (Court).  In a June 2009 
order, the Court endorsed a June 2009 Joint Motion for 
Remand, which vacated the June 2008 Board decision in part. 
The Veteran's appeal as to all issues other than the IBS 
claim were dismissed.  The claim of entitlement to service 
connection for IBS, claimed as due to an undiagnosed illness, 
now returns to the Board for compliance with the instructions 
in the Joint Motion.  

While the Veteran's case was on appeal to the Court, she 
filed additional claims in August 2008.  Thereafter, a May 
2009 rating decision denied (1) service connection for 
arthritis and pain of the left foot; (2) service connection 
for mononucleosis; (3) service connection for varicose veins; 
(4) service connection for Epstein-Barr virus; (5) service 
connection for cervical dysphasia; (6) reopening of a 
previously denied claim for service connection for 
respiratory condition; (7) reopening of a previously denied 
claim for service connection for a systemic condition 
manifested by chronic headaches; (8) reopening of a 
previously denied claim for service connection for a 
psychiatric disability, to include depression; (9) reopening 
of a previously denied claim for service connection for 
chronic fatigue syndrome; (10) reopening of a previously 
denied claim for service connection for IBS; (11) reopening 
of a previously denied claim for service connection for 
fibromyalgia; and (12) reopening of a previously denied claim 
for service connection for a skin rash or infection of the 
feet.  

With respect to the issue currently on appeal, entitlement to 
service connection for IBS, claimed as due to an undiagnosed 
illness, as will be discussed below, the Board is remanding 
the issue as directed by the June 2009 Court Order, discussed 
in further detail below.  Since that issue is not yet final, 
the May 2009 rating decision denying reopening is a legal 
nullity. 

Regarding the other eleven issues denied by the May 2009 RO 
rating decision, a notice of disagreement (NOD) has not yet 
been filed.  Therefore, these issues are not in appellate 
status and will be addressed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Finally, the Board notes that at the commencement of this 
appeal, the Veteran was represented by Disabled American 
Veterans.  However, in a June 2009 VA Form 21-22, Appointment 
of Veterans Service Organization As Claimant's 
Representative, the Veteran indicated that she was appointing 
Daniel G. Krasnegor, Esquire to represent her.

For good cause shown, this matter has been advanced on the 
Board's docket.  38 C.F.R. § 20.900 (c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges she has IBS as a manifestation of 
undiagnosed illness resulting from her period of active duty 
service.  She is a Persian Gulf War Veteran, having served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).

The types of "qualifying chronic disabilities" for the 
purposes of 38 C.F.R. § 3.317 (presumptive service 
connection) include a medically unexplained chronic multi-
symptom illness defined by a cluster of signs or symptoms 
(such as irritable bowel syndrome).  A "medically unexplained 
chronic multi-symptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

In the January 2009 Joint Motion, the parties agreed that the 
Board erred in the June 2008 decision by relying on an 
inadequate December 2007 VA examination and opinion in 
denying the Veteran's claim for service connection for IBS, 
claimed as due to an undiagnosed illness.  See 38 U.S.C.A. 
§ 5103; see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that once VA undertakes the effort to provide 
an examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one).  

In this regard, the parties noted that the June 2008 Board 
decision determined that service connection for IBS, claimed 
as due to an undiagnosed illness was not warranted under 
38 C.F.R. § 3.317(a)(2)(i)(b)(3) based on a negative nexus 
opinion by the December 2007 VA examiner who diagnosed IBS 
and opined that the Veteran did not have an undiagnosed 
illness suggesting Gulf War syndrome, reasoning "Irritable 
bowel syndrome can occur regardless of stay in the Persian 
Gulf.  This is a known disease entity and not known to have 
undefined causes."  See a December 2007 VA examination 
report.  To the contrary, the parties agreed in the January 
2009 Joint Motion that 38 C.F.R. § 3.317(a)(2)(i)(b) 
specifically indicates that IBS can be classified as a 
"medically unexplained chronic multi-symptom illness."  

In light of the foregoing, the parties agreed that a remand 
was warranted in order to secure an adequate examination or 
nexus opinion which takes into account 38 C.F.R. § 3.317 and 
specifically addresses whether the Veteran's IBS symptoms, 
claimed as due to an undiagnosed illness, meet the criteria 
for a medically unexplained chronic multi-symptom illness.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should indicate in the report 
that the claims file was reviewed.

Based on examination of the Veteran and 
review of the claims folder to include the 
January 2009 Joint Motion for Remand and 
the documents discussed therein, the 
examiner should provide an opinion as to 
the etiology of the Veteran's IBS 
symptoms.

In particular, the designated examiner 
should specifically opine as to whether 
the Veteran's IBS has a conclusive 
pathophysiology or etiology.  According to 
38 C.F.R. § 3.317(a)(2)(ii), if the 
Veteran's IBS is of "partially understood 
etiology and pathophysiology," then it is 
not "medically unexplained."  In other 
words, the examiner must opine as to 
whether there is a known pathophysiology 
or etiology for the Veteran's IBS or 
whether it is medically unexplained.  

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefore should be 
noted.  The factors upon which any medical 
opinion is based must be set forth for the 
record.

2.  After the development requested above 
has been completed, Veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



